Beasley, Judge.
The Supreme Court granted certiorari to our affirmance of the trial court’s judgment in these two cases. See Dixon v. State, 196 Ga. App. 15 (395 SE2d 577) (1990). After review, the Supreme Court vacated our judgment and entered orders which remanded these cases to this court “for further consideration in light of this Court’s opinion in Lattarulo v. State,” 261 Ga. 124 (401 SE2d 516) (1991).
After further consideration in light of Lattarulo and Brannan v. State, 261 Ga. 128 (401 SE2d 269) (1991), we apprehend no reason to modify our former judgments and opinion and therefore readopt them.

Judgment affirmed.


Pope and Andrews, JJ., concur.